Citation Nr: 0624353	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister





ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

An RO hearing was held in January 2004, and a Travel Board 
hearing in front of the undersigned Veterans Law Judge was 
held in September 2005.  The transcripts of the hearings have 
been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for depression, panic attacks, 
anxiety, agoraphobia and post-traumatic stress disorder 
(PTSD)was denied in a rating decision of August 1997.  The 
veteran was notified of the decision and did not appeal.

2.  The evidence submitted since the rating decision of 
August 1997 is new and material.

3.  A psychiatric disorder was not manifest during active 
duty or for many years thereafter.

4.  A psychiatric disorder is not related to service.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision, which denied service 
connection for depression, panic attacks, anxiety, 
agoraphobia and PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the August 1997 decision, 
which denied service connection for depression, panic 
attacks, anxiety, agoraphobia and PTSD is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  In the instant case, the veteran's claim is 
being reopened.  As such, any deficiencies with regard to 
VCAA on the issue of reopening the claim are harmless and 
nonprejudicial.  

With regards to the claim for service connection for an 
acquired psychiatric disorder in a VCAA letter of October 
2002 the appellant was informed of the evidence necessary to 
establish entitlement to service connection for a psychiatric 
disorder.  Although the letter did not inform him of what 
evidence VA would obtain because it dealt with the issue of 
new and material evidence to reoen the claim, a subsequent 
VCAA letter in October 2003 concerning another element of the 
claim, PTSD, informed him that VA was responsible for 
obtaining records from federal agencies and that he was to 
send private medical records or advise VA of any information 
he believed should be obtained before making a decision.  
Both letters advised him of the evidence needed to establish 
service connection for a psychiatric disability.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in October 2002 and October 2003 together 
specifically described the evidence needed to establish 
entitlement and requested that the appellant send the RO what 
it needs in conjunction with providing a description of 
evidence that would be relevant to the appellant's claim.  
Therefore, the Board finds that the letters as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The October 2002 notice predated the rating decision; 
however, the October 2003 notice did not.  Nevertheless, 
subsequent to the October 2003 letter, further review and 
process was accomplished by the RO, and there is no prejudice 
to the veteran by reason of the delay of the October 2003 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, outpatient 
medical records and service personnel records have been 
obtained.  The veteran was afforded a VA examination.  
Furthermore an RO hearing and a Travel Board hearing were 
conducted.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Although the notices to the veteran did not 
include notice as to effective date and degree of disability, 
in light of the decision below denying the claim, the issues 
of effective date and degree of disability are moot.  


New and Material

The veteran filed a claim for service connection for 
depression, panic attacks, anxiety, agoraphobia and PTSD in 
August 1996.  He alleged that he suffered a break down after 
his fiancée broke up with him to marry someone else and that 
he was mistreated by his superior who had marital problems 
and took it out on him.  

The RO, in an August 1997 rating decision, denied the 
veteran's claims for service connection for depression, panic 
attacks, anxiety and agoraphobia and for PTSD.  The RO based 
its decision on the service medical records, VA outpatient 
treatment records, private medical records and the veteran's 
statements.  Service medical records were silent for 
complaints of or treatment for depression, panic attacks, 
anxiety agoraphobia and PTSD.  In a Report of Medical History 
of November 1969 done at the time of the separation physical 
the veteran denied any trouble sleeping, depression, nervous 
trouble, excessive drinking or terrifying nightmares.  
Psychiatric evaluation was normal at that time, and the 
veteran reported no change in his medical condition in 
February 1970.  Private and VA medical records dated from 
November 1993 through October 1996 note treatment for anxiety 
and depression.  In denying service connection the RO found 
that, although there was a diagnosis of depression and 
anxiety, there was no evidence that it was incurred in or 
aggravated by service, or related to service.  Regarding 
PTSD, the RO found that there was no stressor and no 
diagnosis of PTSD.  In essence, at the time of the prior 
denial there was evidence of post service disability, 
although not PTSD, but no evidence of in-service disease or 
injury, or of a nexus to service.

In July 2002 the veteran filed a request to reopen the claim.  
He stated that he wanted a VA examination for depression and 
nerve condition as the conditions had started while in 
service.  

Added to the record since August 1997, are various statements 
form service buddies, a sister, friend and ex-girlfriend, a 
VA examination report of March 2004, medical statements from 
a VA physician, VA treatment records from 1997 to 2000 and 
testimony from the veteran during a January 2004 RO hearing 
and a September 2005 Travel Board hearing.  

In a June 2004 letter, Dr. T.T., notes that the veteran was 
being treated for panic disorder with agoraphobia and 
depressive disorder, not otherwise specified.  After 
describing the veteran's treatment and current symptoms, Dr. 
T.T. opined that "it is more likely than not that his 
psychiatric difficulties started when he was in the military 
and have continued to the present."

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a diagnosis of a psychiatric disorder; however, 
there was no evidence of a nexus to service or in-service 
disease or injury.  Since that determination, the veteran has 
presented a medical opinion which provides a nexus of service 
connection between the veteran's mental condition and 
service.  Accordingly, the additional evidence is new and 
material.  This evidence is relevant and probative to the 
issue at hand and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.  See 38 
C.F.R. § 3.156(a).  

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link established by medical evidence between 
current symptoms and an inservice stressor and credible 
supporting evidence that the claimed inservice stressor 
occurred.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

The appellant in this case seeks service connection for a 
psychiatric disorder.  In pertinent part he alleges that his 
psychiatric disorder started while on active duty as a 
consequence of his fiancée breaking up with him while he was 
overseas and for working as a Chaplain's assistant when the 
Chaplain was having an affair and would "play mind games" 
with him and was involved in pornography, a situation which 
was very stressful.  

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his psychiatric 
disorder began in combat, and, therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
appellant's claim for service connection.  In essence, the 
Board concludes that the appellant is not shown to have a 
psychiatric disorder that was incurred in or aggravated by 
service.

The veteran's service medical records are negative for any 
indication of a psychiatric disorder during his service.  The 
first indications of a psychiatric disorder in the record are 
private medical records dated in March 1993 noting a 
diagnosis of chronic anxiety.  In March 1994 the veteran was 
diagnosed with anxiety-depression.  Outpatient treatment 
records of November 1996 show that the veteran was diagnosed 
with depression, anxiety and agoraphobia.  Outpatient 
treatment records from 1997 to 2000 also include notation of 
PTSD symptoms in the assessment several times.

In a February 1997 statement the veteran stated that his 
psychiatric condition started while in service due to two 
traumatic and stressful events.  He alleged that he worked 
for a Chaplain who had marital problems and "took it out on 
him" resulting in a lot of stress.  He also stated that his 
fiancé broke up with him via a letter while he was overseas 
and that this led to a complete break down.  Lay statements 
from service buddies and from his ex-fiancée received in 2002 
and 2003 attest that he received a "Dear John" letter in 
service and that he was very upset at that time.  A friend's 
statement submitted by the veteran note that the veteran's 
behavior changed after the break up.  

A VA examination of March 2004 noted a diagnosis of major 
depressive disorder.  During the examination he related the 
incident of the "Dear John" letter from his girlfriend and 
reported that the Chaplain often left and he had to listen to 
the sad stories of people seeking help from the Chaplain, a 
situation with which he had not been trained to deal.  He 
further noted that he drank heavily after leaving active duty 
and was "drunk for a year" and that he had been unemployed 
for the last eight or nine years.  The examiner opined that 
the current psychiatric condition was "less likely than not 
service-connected."  The examiner further explained that it 
was not likely that his current psychiatric diagnosis was the 
result of his military service, the breakup with his fiancée 
or his work in the chaplain's office.  It was more likely 
that alcohol dependence had contributed greatly to his 
emotional problems.  The examiner noted that there were no 
psychiatric problems at service discharge, he could find no 
history of psychiatric treatment in service and the veteran 
reported a history of being drunk for a year after service.  
The examiner also opined that the veteran did not have a 
life-threatening event in service and that he did not meet 
the criteria for PTSD.  

A June 2004 letter form Dr. T.T., a VA psychiatrist, notes 
that the veteran was being treated at a VA outpatient clinic 
for panic disorder with agoraphobia and for depressive 
disorder, not otherwise specified.  The letter noted that the 
veteran related that the onset of symptoms occurred while in 
service.  The veteran denied any significant psychiatric 
symptoms prior to entering service and that he never was the 
same after service.  He related two stressful events while on 
active duty, his experience with the Chaplain and the break 
up with his girlfriend.  Dr. T.T. opined that it was "more 
likely than not that [the veteran's] psychiatric difficulties 
started when he was in the military and have continued to the 
present."  

At a Travel Board hearing held in September 2005 the veteran 
testified that his psychiatric problems started while in 
service when he was working for the Chaplain.  He testified 
that the Chaplain would intimidate him and create a stressful 
working environment.  He further stated that he suffered a 
break down when his girlfriend broke up with him via a letter 
and would not answer his calls.  He stated it was then he 
started suffering from severe depression even though he never 
sought treatment for it.  Furthermore, the veteran stated 
that he drank heavily during his first year back home from 
service.  The veteran's twin sister also testified at the 
hearing.  She stated that the veteran was never the same 
after the break up with the girlfriend.  

The Board acknowledges that, in the correspondence of June 
2004, Dr. T.T, a VA psychiatrist who also saw the veteran in 
October 2003 on an outpatient basis stated that the veteran's 
psychiatric condition more likely than not started while in 
service.  In the October 2003 outpatient record Dr. T. noted 
that the veteran did not meet the criteria for PTSD because 
the trauma that reportedly caused the onset of his anxiety 
did not involve the threat of serious injury or death.  
However, he described the onset of anxiety symptoms as 
occurring during his military service "which can be 
considered for the possibility of service connection."  The 
Board notes that Dr. T.T. seems to be basing her opinion on 
the veteran's assertions.  There is no indication that she 
reviewed the entire claims file to include the veteran's 
service records.  And there is no mention in her statement or 
in the treatment records of October 2003 of the veteran's 
alcohol problems after leaving service.  Finally, the Board 
notes that although the veteran has alleged that Dr. T.T. is 
his treating physician, the claims file contains only one 
outpatient record, dated in October 2003, where Dr. T.T. 
treated the veteran and Dr. T.'s June 2004 statement did not 
indicate that she personally treated the veteran.  In any 
event, her opinion cannot be accorded additional weight 
merely as a treating physician since she was not treating the 
veteran or aware of his mental condition before 2003, many 
years after service.  Therefore, the Board finds that Dr. 
T.T.'s opinion represents little more than a repetition of 
the veteran's own statement/opinion, and, as such, is of 
little probative value.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board finds the report of the VA 
psychiatric examination conducted in March 2004 to be more 
probative as it was based on a complete review of the claims 
file and a detailed report of the veteran's social and 
medical history.  

Based on the aforementioned, the Board is unable to associate 
the veteran's current psychiatric disorder to his military 
service.  The veteran's psychiatric disorder did not 
originate in service and is not related to his military 
service; he does not have PTSD.  The preponderance of the 
evidence is against the veteran's claim and there is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The request to reopen the claim for service connection for an 
acquired psychiatric disorder is granted and the claim is 
reopened.

Service connection for a psychiatric disorder is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


